DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 339-358 are pending. 

Information Disclosure Statement
The information disclosure statement filed 5/12/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 339, 347, 353, 355, 356, 357 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5, 10, 12, 13, 14,    of U.S. Patent No. 10959027 (US Application No. 16888588). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the scope of the claims in the patent as shown for example in the table below:
US Application No. 17/171079
10959027
339.  An apparatus for selectively conditioning an audio signal, the apparatus comprising: at least one processor programmed to: 

receive, from an image sensor, an image comprising a representation of a body part of a user associated with the apparatus; 

determine, based on analysis of the image, a pointing direction of the body part relative to an optical axis associated with the image sensor; 
determine, based on the determined pointing direction of the body part, a look direction of the user; 

receive, from a microphone, audio signals representative of sounds from an environment of the user; cause selective conditioning of at least one audio signal received by the microphone from a region associated with the look direction of the user, wherein the conditioning includes at least one of amplification, a change in tone, or a change in a rate of speech associated with the at least one audio signal; 

and cause transmission of the at least one conditioned audio signal to an interface device.  

1. A system for selectively amplifying sounds emanating from a detected look direction of a user of the hearing aid system, the hearing aid system comprising: 

a wearable camera configured to capture a plurality of images from an environment of the user; at least one microphone configured to capture sounds from the environment of the user; 

and at least one processor programmed to: receive the plurality of images captured by the camera; 
receive audio signals representative of sounds received by the at least one microphone from the environment of the user; 

determine a look direction for the user based on analysis of at least one of the plurality of images, wherein the look direction is determined based, at least in part, upon detection of a representation of a body part of the user in at least one of the plurality of images and determining a pointing direction of the body part relative to an optical axis associated with the camera;

cause selective conditioning of at least one audio signal received by the at least one microphone from a region associated with the look direction of the user, wherein the conditioning includes amplification; and cause transmission of the at least one conditioned audio signal to an interface device.


Claim(s) 339, 341 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9, of U.S. Patent No. 9826133 (US Application No. 14807440). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown for example in the table below:
US Application No. 17/171079
9826133
339.  An apparatus for selectively conditioning an audio signal, the apparatus comprising: at least one processor programmed to: 

receive, from an image sensor, an image comprising a representation of a body part of a user associated with the apparatus; 
determine, based on analysis of the image, a pointing direction of the body part relative to an optical axis associated with the image sensor; 
determine, based on the determined pointing direction of the body part, a look direction of the user; 

receive, from a microphone, audio signals representative of sounds from an environment of the user; cause selective conditioning of at least one audio signal received by the microphone from a region associated with the look direction of the user, wherein the conditioning includes at least one of amplification, a change in tone, or a change in a rate of speech associated with the at least one audio signal; 

and cause transmission of the at least one conditioned audio signal to an interface device.  

1. (Previously Presented) A wearable apparatus for capturing image data, the wearable apparatus comprising: at least one image sensor for capturing a plurality of images of an environment of a user, wherein a field of view of the image sensor includes at least a portion of a chin of the user;
two or more microphones; 
an attachment mechanism configured to attach the at least one image sensor and the two or more microphones to the user; 

and at least one processing device programmed to: identify the chin of the user in at least one of the plurality of images to obtain a direction the chin of the user is facing with respect to a body of the user; 

based on the direction the chin of the user is facing, activate at least one microphone of the two or more microphones to record sound in the direction the chin is facing; 

and process input from the activated at least one microphone using a first processing scheme, and process input from at least one of the two or more microphones that are not activated using a second processing scheme.



Allowable Subject Matter
Claims 340, 342-346, 348-352, 354, 358 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 17, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653